Citation Nr: 1103221	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a 
skin disorder.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1973 and April 1978 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2010 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case must be remanded for a hearing at the RO before a 
Veterans Law Judge of the Board.  In August 2010, the Veteran 
submitted his Substantive Appeal (VA Form 9), in which the 
Veteran requested to appear at a Travel Board hearing at the RO.  
Since the RO schedules Travel Board hearings, a remand of this 
matter to the RO is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


